—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of promoting prison contraband in the first degree (Penal Law § 205.25 [2]). Defendant contends that a delay of approximately nine months violated his constitutional right to a speedy trial. Considering the factors set forth in People v Taranovich (37 NY2d 442), we conclude that the delay was not unreasonable. The nine-month delay was minimal; the charge of possessing sharpened metal and plastic weapons while an inmate at Auburn Correctional Facility was serious; defendant was incarcerated on another conviction and thus there was no pretrial incarceration on this charge; there is no allegation that the defense was impaired by reason of the delay; and a portion of the delay was attributable to defendant’s request for an adjournment. (Appeal from Judgment of Cayuga County Court, Contiguglia, J. — Promoting Prison Contraband, 1st Degree.) Present — Denman, P. J., Pine, Hayes, Pigott, Jr., and Balio, JJ.